Exhibit 10.21 1 Songshan Hubei Tender Processing CenterTender Registration Form Project Name Registration Number Qualification Inspection Method Qualification Pre-inspection Manner of Invitation to Tender Publication Date Invitation to Tender Summary of Application (filled out by Bidder) Name of the Bidder Legal Person Representative Telephone Application Date Application Contact Person Cell Phone Company Phone E-mail Company Fax Application Materials (filled out by Tenderer) Notes Licenses Photocopy of Business License Photocopy of Qualification Certificates Credibility Governance Handbook for Dongguan Greenery Enterprises Certificates Certificate of Legal Person Representative Authorization Certificate of Legal Person Representative Photocopy of PRC ID Card of Authorized Person Bidding Deposit 2
